Citation Nr: 1301233	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  97-33 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to service connection for a growth near the spine.

8.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to July 14, 1998, and an evaluation in excess of 30 percent thereafter.

9.  Entitlement to an increased rating for pseudofolliculitis barbae (PFB), currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for right knee sprain, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for left knee sprain, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for right ankle sprain, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for left ankle sprain, currently evaluated as 10 percent disabling.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1996, December 2006, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The case was initially before the Board in October 1999.  At that time, the Board reopened a previously denied claim of service connection for a low back disability and remanded the claim, along with the pes planus and PFB rating claims, to the agency of original jurisdiction (AOJ) for additional development and consideration.  In November 2003 and March 2005, the Board again remanded those claims to the AOJ for additional development.  While the case was in remand status, the Veteran appealed the remaining claims identified on the title page that were considered by the RO in the December 2006 and August 2009 rating decisions.

In August 2006 and January 2012, the Veteran provided testimony at hearings before the undersigned Veterans Law Judge, the transcripts of which are of record.  The record was held open for 60 days after the January 2012 Board hearing to allow for the Veteran to submit additional evidence.  No additional evidence was received during that time period.

In December 2011, additional evidence was submitted in the form of a November 2011 letter from the Veteran's treating VA psychiatrist.  The Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2012).  Thus, the Board will consider such evidence in the adjudication of the appeal.

In July 2012, the Veteran's representative submitted additional evidence in the form of July 2012 VA operation report concerning the Veteran's right knee.  A waiver was not included with this evidence.  As this additional evidence pertains only to the right knee rating claim, a remand of the issues being decided herein for the issuance of a supplemental statement of the case is not necessary because the evidence does not pertain to those claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2012).  Moreover, because the Board is remanding the right knee rating claim, the AOJ will have an opportunity to consider this additional evidence when the claim is readjudicated.

A discussion of the Veteran's service connection claims involving psychiatric disorders is needed.  Claims specifically characterized as depression and PTSD have been certified on appeal to the Board.  The Veteran expressly claimed these specific disorders in October 2005 and December 2008, respectively.  The evidence shows that he has also been diagnosed with various forms of schizophrenia and, in November 2011, the Veteran's treating VA psychiatrist stated that it is at least as likely as not that the Veteran's schizophrenia is related to his time in military service.

The Board notes that a veteran's claim is not limited solely to the disability identified by the veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the Board erred when it denied a claim of service connection for PTSD on the grounds that there was no current diagnosis when there were other diagnosed psychiatric disorders that appeared to incorporate the symptoms that the veteran experienced.  Id.

In the Veteran's case, unlike Clemons, a claim of service connection for schizophrenia has already been adjudicated separately in the past.  Entitlement to service connection to schizophrenia was specifically denied by the RO in June 1997 and September 2001.  Because the Veteran did not appeal the September 2001 denial, new and material evidence would need to be received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  In contrast, it would not be appropriate to require the receipt of new and material evidence for the depression or PTSD claim when the disorders were not expressly denied in the prior rating decisions.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries cannot be considered the same for purposes of addressing the reopening of a previously denied claim.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  This is so even if the diseases or injuries involve overlapping symptomatology.  Id.  The Federal Circuit indicated that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear.  Id. at 1332-33.

In the Veteran's case, not only is the procedural history of the psychiatric disorder claims divergent, he also has set forth different theories of entitlement.  In his previous claims, he asserted that his schizophrenia was related to his military service.  However, for the depression claim, the Veteran has specifically contended that the disorder is related to his service-connected physical disabilities on a secondary basis.  In view of the procedural history and the evidentiary circumstances of the claims, the Board finds it appropriate to consider the claim of service connection for depression as a claim distinct and separate from the previously decided schizophrenia claim and it has been characterized as such on the title page.  The claim of service connection for PTSD is similarly distinct, but the analysis is essentially moot, as the Veteran is withdrawing the claim as detailed in the decision below.

Notwithstanding the fact that the schizophrenia claim was a separate and distinct claim, the VA psychiatrist's November 2011 letter reasonably raises a petition to reopen the previously denied claim of service connection for schizophrenia.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.

In addition, the issue of entitlement to service connection for dental trauma was raised by the Veteran in July 2011, but has not been adjudicated by the AOJ.  Also, an August 2012 letter located in Virtual VA indicates that the Veteran has filed a claim for a temporary 100 percent rating.  The record before the Board does not reflect that this claim has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these two issues and they are also referred to the AOJ for appropriate action.

By the decision below, a previously denied claim of service connection for fibromyalgia is reopened.  The claims pertaining to PTSD, bilateral pes planus, and PFB are also addressed in the decision.  Along with the underlying claim of service connection for fibromyalgia, the remaining claims on appeal are the subject of the remand following the decision.


FINDINGS OF FACT

1.  By an August 2005 rating decision, the RO denied a claim of service connection for fibromyalgia.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's August 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia and it raises a reasonable possibility of substantiating the underlying claim.

3.  In February 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal of the issues of entitlement to service connection for PTSD; entitlement to an initial compensable evaluation for bilateral pes planus prior to July 14, 1998, and an evaluation in excess of 30 percent thereafter; and entitlement to an increased rating for PFB, currently evaluated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision, which denied the Veteran's claim of service connection for fibromyalgia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for fibromyalgia has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's appeal as to the issue of entitlement to service connection for PTSD has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The Veteran's appeal as to the issue of entitlement to an initial compensable evaluation for bilateral pes planus prior to July 14, 1998, and an evaluation in excess of 30 percent thereafter, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The Veteran's appeal as to the issue of entitlement to an increased rating for PFB, currently evaluated as 10 percent disabling, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening a Previously Denied Claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board reopens the previously denied claim of service connection for fibromyalgia.  This decision represents a grant of the benefit sought on appeal, at least to the extent of reopening the claim.  Thus, any deficiency in VA's compliance in this context is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

The Veteran initially filed a claim of service connection for fibromyalgia in October 2004.  In an August 2005 rating decision, the RO denied the claim.  The claim was denied because the RO determined that the evidence did not show that the Veteran had fibromyalgia related to his military service or as secondary to service-connected disability.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  He did not appeal the August 2005 RO rating decision; it is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

The Board notes that evidence was received by the RO prior to the expiration of the appeal period for the August 2005 decision.  The evidence consisted of treatment records from the VA Medical Center (VAMC) in Phoenix, Arizona.  This evidence that was received raises the possible application of section 3.156(b).  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence consisted of records showing treatment for multiple disabilities.  Fibromyalgia was listed as one of the Veteran's medical problems.  Nevertheless, this additional evidence was not new and material evidence as it merely continued to show that the Veteran had fibromyalgia, which was cumulative and redundant of evidence previously of record.  Therefore, as this evidence was not new and material, section 3.156(b) does not apply and the fibromyalgia claim that was denied in the August 2005 rating decision is not pending.

The Veteran filed a claim to reopen this previously denied claim in December 2008.  In the August 2009 rating decision, the RO denied the petition to reopen service connection for fibromyalgia because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  It does not appear that the RO reopened the claim at any point during the appeal process.  Supplemental statements of the case, dated in October 2011 and November 2011, confirmed and continued the denial but made no finding that new and material evidence had been submitted.

In any case, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the August 2005 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the August 2005 decision included:  service treatment records; treatment records and examination reports from the Phoenix VAMC, dated from April 1976 to June 2005; private treatment records from Dr. J. Pitts, dated from July 1976 to August 1976; records from the Missouri Department of Corrections, dated from September 1980 to April 1988; records from Maricopa Medical Center, dated from July 1988 to November 1989; records from ComCare, dated from September 1991 to September 1996; and applications for benefits and statements from the Veteran.

New evidence added to the record since the August 2005 decision includes:  service personnel records, which are not relevant to this service connection claim; treatment records and examination reports from the Phoenix VAMC, dated from April 2005 to November 2011; private treatment records from Insight Imaging, dated from May 2008 to August 2008; records from the University of Arizona, dated in January 2010; records from Cigna Medical Group, dated from March 2010 to January 2011; records from Barrow Neurosurgical Associates, dated in March 2011; records from Paradise Valley Hospital, dated from March 2010 to June 2011; records from Affordable Dentures, dated from June 2011 to July 2011; and statements and hearing testimony from the Veteran and his spouse.

In the August 2005 decision that denied the claim of service connection for fibromyalgia on the merits, the RO considered the evidence and determined that the Veteran did not have fibromyalgia that was related to his military service or his service-connected disabilities, including bilateral pes planus.  The evidence showed that the Veteran complained of joint pain following a motor vehicle accident in November 2003.  Fibromyalgia was initially diagnosed in the VA podiatry clinic in January 2004.  A March 2004 VA treatment record noted that the Veteran complained of whole body pain from his neck to his feet and back up again.  The assessment was possible autoimmune disease likely fibromyalgia.  An April 2005 VA examination report contained a medical opinion that there was less than a 50 percent probability that the Veteran's pes planus had caused or aggravated any fibromyalgia in the area of the feet.

The new evidence added to the record since the August 2005 decision includes both VA and private treatment records that continue to document a diagnosis of fibromyalgia.  The records do not contain any opinion evidence linking the fibromyalgia to the Veteran's military service or his service-connected disabilities.  The new evidence also includes testimony from the Veteran and his spouse at the January 2012 Board hearing.  The Veteran stated that he has had joint pain ever since his military service when he underwent physical exertion.  The service treatment records reflect complaints of knee and back pain.  He stated that he was discharged from service on account of those problems.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the hearing testimony suggests that the Veteran has had a continuation of symptoms similar to those he first experienced in military service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was, in part, that the evidence did not link the Veteran's current fibromyalgia to service.  The hearing testimony indicates that the two may in fact be related.  Thus, the evidence relates to an unestablished fact necessary to substantiate the fibromyalgia claim and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for fibromyalgia is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

II. Withdrawn Claims

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2012).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In February 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he indicated that he wished to cancel the appeal of the claims pertaining to PTSD, bilateral pes planus, and PFB.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of these three claims.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for PTSD; entitlement to an initial compensable evaluation for bilateral pes planus prior to July 14, 1998, and an evaluation in excess of 30 percent thereafter; and entitlement to an increased rating for PFB, currently evaluated as 10 percent disabling.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to these three claims.


ORDER

The Veteran's claim of service connection for fibromyalgia is reopened; to this limited extent, the appeal of this issue is granted.

The appeal of the issue of entitlement to service connection for PTSD is dismissed.

The appeal of the issue of entitlement to an initial compensable evaluation for bilateral pes planus prior to July 14, 1998, and an evaluation in excess of 30 percent thereafter, is dismissed.

The appeal of the issue of entitlement to an increased rating for PFB, currently evaluated as 10 percent disabling, is dismissed.


REMAND

The Board finds it necessary to remand the following claims to the AOJ for additional development and consideration:  entitlement to service connection for fibromyalgia; entitlement to service connection for a low back disability; entitlement to service connection for depression; entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to service connection for osteoarthritis; entitlement to service connection for a growth near the spine; entitlement to an increased rating for right knee sprain, currently evaluated as 10 percent disabling; entitlement to an increased rating for left knee sprain, currently evaluated as 10 percent disabling; entitlement to an increased rating for right ankle sprain, currently evaluated as 10 percent disabling; entitlement to an increased rating for left ankle sprain, currently evaluated as 10 percent disabling; entitlement to a TDIU.  

A remand is warranted for the claim of service connection for fibromyalgia.  Given that the Board has found that the claim should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Although the Veteran was afforded a VA examination in connection with the initial claim in April 2005, that examiner only provided an opinion as to the possible relationship between the Veteran's fibromyalgia and his pes planus.  The Board finds, on remand, the Veteran should be scheduled for another VA examination and an opinion should be provided as to whether the Veteran has fibromyalgia that had its clinical onset during, or is otherwise related to his military service, including his complaints of joint pain after physical exertion.  Additionally, given that service connection is also in effect for bilateral knee and ankle sprain, an opinion should also be provided as to whether the Veteran has fibromyalgia that was caused by, or aggravated by, his service-connected disabilities.

In regard to the claim of service connection for a low back disability, the Veteran asserts that he has a low back disability as a result of his active military service.  At his January 2012 Board hearing, he testified that he began to experience back problems while performing his duties in service, particularly when carrying heavy equipment and during physical exertion.  The Veteran maintains that any current low back disability is related to his in-service problems.  In the alternative, he contends that service connection is warranted on a secondary basis to his already service-connected bilateral pes planus, bilateral ankle sprain, and bilateral knee sprain.  

The Veteran's service treatment records contain a November 1975 entry noting a complaint of infrequent low back pain.  There was no history of trauma and examination revealed tenderness to palpation.  His separation examination later in November 1975 was normal.  A VA compensation examination that was conducted after service in April 1976 contained a diagnosis of lumbosacral strain and the Veteran complained of experiencing low back pain in service during physical exertion.  The examiner did not provide an opinion as to the origin of the lumbosacral strain.  In July 1976 and August 1976, the Veteran was seen by a private physician with complaints of low back pain.

VA examiners in December 1988 and May 1996 noted the Veteran's complaints of low back pain, but no diagnosis was provided at those times.  X-rays of the lumbar spine that were taken during those examinations did not reveal any abnormality or disease of the lumbar spine.  However, a November 1997 VA examiner (who was also the May 1996 examiner) did diagnosis mild degenerative joint disease of the lumbar spine.  

In April 1999, a VA examiner did not provide a diagnosis, but an opinion was provided that there was no likelihood, essentially at all, that the Veteran's low back condition was the result of his service-connected pes planus condition.  It was noted that the Veteran's pes planus went back to his childhood.  The examiner provided a second unclear opinion that any low back condition had not been aggravated or made worse by any low back condition that the Veteran may have.

In October 1999, the Board remanded the claim for another VA compensation examination and medical opinion.  A VA examination of the spine was conducted in June 2001 by the same examiner who conducted the April 1999 examination.  At this time, the diagnosis included mild degenerative disc disease of the lumbar spine.  The examiner reviewed the claims file and noted the Veteran's history of in-service back problems.  The examiner gave the opinion that the Veteran's low back condition was not related to any disorder originating in the service nor aggravated either.  The examiner stated that the current low back condition was classic for degenerative changes in the lumbar spine over time and was consistent with the Veteran's age.  It was again noted that the Veteran's pes planus apparently had origin in his childhood.

In March 2005, the Board again remanded the claim for another VA spine examination and medical opinion.  The Board noted that the April 1999 and June 2001 VA examiner placed undue emphasis on the origin of the Veteran's pes planus, which was already service connected, did not address whether the Veteran's pes planus had aggravated a low back disability even if there was no causation, and did not take into account the possible effects of the Veteran's bilateral ankle and knee disabilities, which were also service connected.  

Pursuant to the Board's remand, a VA examination was conducted in April 2005.  After conducting a physical examination, the examiner stated that an opinion could not be made regarding the possible link between the Veteran's current low back condition and service because the claims file was not available for review.  The examiner did provide an opinion that it was not at least as likely as not that any low back disability was caused or aggravated by the Veteran's service-connected bilateral ankle, knee, or pes planus disability.  An addendum was provided by the examiner in September 2005 after the claims file was made available for review and the examiner noted the Veteran's November 1975 in-service complaint of infrequent low back pain.  The examiner's opinion was that it was not as likely as not that the Veteran's current low back condition was related to the complaint of infrequent low back pain noted in November 1975.  The examiner also reiterated that the Veteran's low back disability was not related to his service-connected pes planus.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Here, while an examination and opinion were obtained on remand, the Board does not find that the April 2005 report and September 2005 addendum are adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  The examiner provided opinions as to direct and secondary service connection, but there was simply no explanation for those opinions.  The Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the claim of service connection for a low back disability must again be remanded to allow for the AOJ to schedule another VA examination to address the nature and etiology of any current low back disability.  See Stegall, 11 Vet. App. at 271.  An opinion should be obtained as to whether the Veteran has a low back disability that had its clinical onset during, or is otherwise related to, his active military service.  Additionally, an opinion should be obtained as to whether he has a low back disability that was caused by, or aggravated by, his service-connected disabilities.  Importantly, the opinions must include supporting rationale.

With respect to the claim of service connection for depression, as noted in the introduction, the Veteran contends that service connection is warranted on a secondary basis.  In his October 2005 claim, his former representative stated that the Veteran believes that he suffers from depression due to his constant pain in his feet, legs, and back.  The Board notes that the Veteran is not currently service connected for a low back disability.  At his January 2012 hearing, the Veteran stated that his treating VA psychiatrist had stated that his depression was secondary to his orthopedic-type conditions.

A VA psychiatric examination was conducted in September 2006 in connection with the claim.  Significantly, the VA examiner provided an Axis I diagnosis of schizophrenia, chronic undifferentiated type.  The examiner determined that the Veteran did not have a depressive disorder and therefore no opinion was warranted as to whether he had depression related to his service-connected physical disabilities.  

Subsequent mental health clinic records from the Phoenix VAMC do show an Axis I diagnosis of depressive disorder in addition to the schizophrenia diagnosis.  Moreover, in a November 2011 letter, the Veteran's VA treating psychiatrist noted that he had treated the Veteran since July 2007 for paranoid schizophrenia and depressive disorder.  The psychiatrist stated that over the years since military service, the Veteran had developed depression related to his chronic pain conditions and resultant physical limitation which have been service connected.  From his knowledge and experience, the psychiatrist gave the opinion that the Veteran's continuing diagnosis of depression is at least as likely as not related to his service-connected orthopedic disability.

For this claim, the current state of the evidence is equivocal as to whether the Veteran in fact has a depressive disorder and, if so, whether it was caused by, or aggravated by, his service-connected disabilities.  The September 2006 VA examiner indicated that the Veteran did not have depressive disorder while the treating VA psychiatrist indicated that he did have such a disorder and that it developed as a result of service-connected disabilities.  Additionally, the treating psychiatrist did not actually identify any specific disability to which he was relating the Veteran's depressive disorder.  Therefore, the Board finds it necessary to remand this claim to allow for the AOJ to schedule another VA psychiatric examination to address the matter.

As to the claim of service connection for peripheral neuropathy of the lower extremities, the Veteran essentially contends that his problems are secondary to his low back disability and that they also began during military service when he underwent physical exertion.  The Veteran has not yet been afforded a VA examination in connection with this claim.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In reviewing the evidence, there is some question as to whether the Veteran in fact has peripheral neuropathy.  An October 2004 VA treatment record noted possible peripheral neuropathy.  However, a November 2004 nerve conduction study showed no evidence of peripheral neuropathy.  Another nerve conduction study by a private provider in January 2010 revealed no evidence of neuropathy, radiculopathy, or myopathic process.  An October 2010 private treatment record does contain a diagnosis of chronic pain syndrome with an element of neuropathy.

Whether the Veteran has peripheral neuropathy, there is at least some evidence of recurrent symptoms of a current disability.  There is also evidence that the Veteran experienced leg problems in service during physical exertion.  As there is at least an indication that the two may be related, the Board finds that the claim should be remanded for a VA examination and opinion to address whether the Veteran has peripheral neuropathy of the lower extremities or some other disability manifested by the Veteran's symptoms and, if so, whether it had its clinical onset during, or is otherwise related to, his active military service.  Also, given the possibility that service connection may be granted for a low back disability on remand, an opinion should also be provided as to whether the Veteran's claimed disability was caused by, or aggravated by, his low back disability.

In regard to the claim of service connection for osteoarthritis, the Veteran did not identify a specific joint in his December 2008 claim.  At his January 2012 Board hearing, he clarified that he had been told he has arthritis in the hands, fingers, back, knees, ankles, and feet.  Thus, there may be some overlap between this claim and other claims, such as his low back disability claim.  Also, he was granted service connection for degenerative joint disease of the knees in March 1999.  Notably, the RO recharacterized the knee disabilities as knee sprain in December 2006 in light of the evidence at that time.

Similar to the peripheral neuropathy claim, the Veteran contends that any currently identified arthritis began during military service or is related to the physical exertion that he experienced during service.  A VA examination has not yet been afforded to the Veteran for this claim.  As there is evidence of a current disability, evidence that the Veteran experienced joint problems during service, and at least an indication that the two may be related, the Board finds that the claim should be remanded for a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  The prospective examiner should identify the specific joints that are affected by osteoarthritis.  An opinion should be provided as to whether the Veteran has any osteoarthritis that had its clinical onset during, or is otherwise related to, his active military service.  

With respect to the claim of service connection for a growth near the spine, the Veteran testified at his January 2012 Board hearing that a growth was found on his spine later after service.  He stated that he was told he has a noncancerous growth that is due to a bulging disc or arthritis of the spine and that a mass has grown over all of that on his spine.  A May 2008 MRI report from a private physician revealed a T2 lesion that could be a developmental cyst.  The report also references the left periaortic region.  In light of this evidence and the Veteran's testimony, the Board finds that the claim should be remanded to allow for the AOJ to schedule a VA examination in connection with the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  The prospective examiner should more clearly identify the claimed disability and the location of any growth.  Also, given the possibility that service connection may be granted for a low back disability on remand, an opinion should also be provided as to whether the Veteran's claimed disability was caused by, or aggravated by, his low back disability.

As to the claims for an increased rating for service-connected right and left knee sprain, the Veteran testified at his January 2012 Board hearing that he experiences symptoms of excruciating pain, swelling, and instability in his knees.  Additionally, he wears knee braces provided to him by the Phoenix VAMC.  The Veteran indicated that he was scheduled for right knee surgery in February 2012.  The record currently before the Board does not show that the Veteran had knee surgery in February 2012.  However, a cursory review of the additional evidence that was submitted in July 2012 shows that the Veteran underwent right knee surgery in July 2012.

The most recent VA compensation examination of the knees was conducted in August 2008.  Given that over four years have passed since the most recent VA compensation examination of the knees and that there is at least an indication that the Veteran's knee disabilities may have worsened, particularly his right knee, the Board finds it necessary to remand these two claims to allow for the AOJ to schedule another VA compensation examination to assess the current degree of disability of the service-connected right and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As noted in the introduction, on remand, the AOJ will have an opportunity to consider the July 2012 VA operation report in the first instance when the claims are readjudicated.

In regard to the claims for an increased rating for service-connected right and left ankle sprain, the Veteran testified in January 2012 that his symptoms have gotten worse and they include instability, swelling, and pain.  He also stated that he wears braces provided by the Phoenix VAMC.

Similar to the knee rating claims, the most recent VA compensation examination of the ankles was conducted in August 2008.  Because over four years have passed since the most recent VA compensation examination of the ankles and there is at least an indication that the Veteran's ankle disabilities may have worsened, the Board finds it necessary to also remand these two claims to allow for the AOJ to schedule another VA compensation examination to assess the current degree of disability of the service-connected right and left ankle disabilities.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403 (1997).

With respect to the issue of entitlement to a TDIU, at Board hearings in August 2006 and January 2012, the Veteran testified that he has not been employed since the late 1970's.  He maintains that he is unable to work due to both mental and physical impairment, including as a result of his service-connected disabilities.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. § 4.16 (2012).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Currently, the Veteran has been awarded service connection for:  bilateral pes planus, evaluated as 30 percent disabling; right knee sprain, evaluated as 10 percent disabling; left knee sprain, evaluated as 10 percent disabling; right ankle sprain, evaluated as 10 percent disabling; left ankle sprain, evaluated as 10 percent disabling; and PFB, evaluated as 10 percent disabling.  These disability ratings combine to be 60 percent disabling.  See 38 C.F.R. § 4.25 (2012).

Notably, for the purposes of a TDIU claim, disabilities of both lower extremities or disabilities affecting a single body system will be considered as one disability.  See 38 C.F.R. § 4.16(a)(1), (3).  Thus, the Veteran's pes planus, right and left knee sprain, and right and left ankle sprain are considered as one disability under either provision.  Even excluding the PFB rating, the remaining five ratings combine to be 60 percent disabling when applying the bilateral factor.  See 38 C.F.R. § 4.25.   Accordingly, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the combined 60 percent rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2012).

In February 2009, the Veteran's treating VA psychiatrist gave the opinion that the Veteran was totally unemployable for any type of work due to his paranoid schizophrenia and PTSD.  In March 2009, the psychiatrist provided a similar opinion, but he attributed the Veteran's unemployability to paranoid schizophrenia, PTSD, and other medical conditions for which he is not service connected.

The Board notes that the Veteran is not currently service connected for a psychiatric disorder and a TDIU is not warranted if he is precluded from engaging in substantially gainful employment solely as a result of nonservice-connected disability.  However, the outcome of the depression claim that is being remanded may affect the TDIU claim in this regard.  Moreover, even if the Veteran's nonservice-connected disabilities cause unemployability, VA must determine whether his service-connected disabilities do so without consideration of the nonservice-connected disabilities.  A medical opinion has not yet been obtained that addresses this matter.  Therefore, the Board finds it necessary to remand the TDIU claim in light of the possibility of service connection being awarded for other claims and to obtain a medical opinion.

The record also contains an August 2008 memorandum from VA's Vocational Rehabilitation and Evaluation (VR&E) division.  A vocational rehabilitation counselor stated that the Veteran was seriously limited in his ability to obtain gainful employment and that he had significant mental health and physical issues.  Both service-connected and nonservice-connected disabilities were listed.  Although there is an associated VR&E counseling record, it does not appear that the complete VR&E file has been made a part of the claims file.  Under VA's duty to assist the Veteran in obtaining potentially relevant evidence in VA's possession, the Veteran's complete VR&E file should be obtained on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

It appears that the Veteran continues to receive regular treatment at the Phoenix VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since October 2011) from the Phoenix VAMC and associate the records with the claims file.

2.  Obtain the Veteran's complete VR&E folder and associate the records with the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examinations in connection with his claims pertaining to fibromyalgia, a low back disability, peripheral neuropathy of the lower extremities, osteoarthritis, a growth near the spine, right and left knee sprain, right and left ankle sprain, and depression.

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All necessary tests and studies should be conducted.  The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

Fibromyalgia:  After examining the Veteran, the examiner should verify whether the Veteran has fibromyalgia.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has fibromyalgia that had its clinical onset during, or is otherwise related to, his active military service, including his complaints of joint pain following physical exertion.

The examiner should also provide an opinion as to whether the Veteran has fibromyalgia that was caused by, or aggravated by (i.e., made chronically worse), his service-connected disabilities.  

(Service connection is currently in effect for bilateral pes planus, right and left knee sprain, right and left ankle sprain, and PFB.)

Low Back:  After examining the Veteran, the examiner should identify the Veteran's low back disabilities.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified low back disability had its clinical onset during, or is otherwise related to, the Veteran's active military service, including his complaints of joint pain following physical exertion and specific documented in-service complaint of infrequent low back pain.

The examiner should also provide an opinion as to whether the Veteran has a low back disability that was caused by, or aggravated by (i.e., made chronically worse), his service-connected disabilities.  

(Service connection is currently in effect for bilateral pes planus, right and left knee sprain, right and left ankle sprain, and PFB.)

Peripheral Neuropathy:  The examiner should determine whether the Veteran in fact has peripheral neuropathy or another disability manifested by his claimed symptoms affecting the lower extremities.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified disability had its clinical onset during, or is otherwise related to, the Veteran's active military service, including his complaints of joint pain following physical exertion.

The examiner should also provide an opinion as to whether any identified disability was caused by, or aggravated by (i.e., made chronically worse), his service-connected disabilities.  

(Service connection is currently in effect for bilateral pes planus, right and left knee sprain, right and left ankle sprain, and PFB.)

Although service connection is not currently in effect for a low back disability, given the Veteran's theory for the claim, the examiner should also provide an opinion as to whether any identified disability was caused by, or aggravated by (i.e., made chronically worse), his low back disability.  

Osteoarthritis:  The examiner should determine which joints are affected by osteoarthritis.  Specific findings must be made regarding the hands, fingers, back, knees, ankles, and feet.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any osteoarthritis that had its clinical onset during, or is otherwise related to, the Veteran's active military service, including his complaints of joint pain following physical exertion.

Growth Near Spine:  The examiner should more clearly identify the claimed disability and its location, including whether the claimed growth is the T2 lesion that was noted on the May 2008 MRI report.

Although service connection is not currently in effect for a low back disability, given the Veteran's theory for the claim, the examiner should provide an opinion as to whether any growth near the spine was caused by, or aggravated by (i.e., made chronically worse), his low back disability.  

Right and Left Knee:  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right and left knee disabilities.

The examiner should report the range of motion of the knees, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent.

Right and Left Ankle:  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right and left ankle disabilities.

The examiner should report the range of motion of the ankles, in degrees.  Functional loss should be equated with "moderate" or "marked" limitation of motion.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the ankles are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Depression:  Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of depressive disorder or other psychiatric disorder manifested by depression.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If depressive disorder is not found, this finding should be reconciled with the VA treatment records showing the disorder.

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder manifested by depression was caused by, or aggravated by (i.e., made chronically worse), his service-connected disabilities.  Note: schizophrenia and PTSD need not be addressed in this context as claims involving those disorders are not currently on appeal.

(Service connection is currently in effect for bilateral pes planus, right and left knee sprain, right and left ankle sprain, and PFB.)

4.  After the above examinations are completed, forward the claims file to an appropriately designated physician who should review the claims file and take a detailed history regarding the Veteran's employment and education and vocational attainment.

The physician is requested to provide an opinion as to whether the Veteran's service-connected disabilities singularly, or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience, and without consideration of advancing age or nonservice-connected disabilities.

(Service connection is currently in effect for bilateral pes planus, right and left knee sprain, right and left ankle sprain, and PFB.)

Arrange for the Veteran to undergo a medical examination if it is determined that another examination is needed to answer the question posed above.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.  See Stegall, 11 Vet. App. at 271.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


